Title: C. W. F. Dumas to John Adams: A Translation, 30 May 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Sir
       
        ante 30 May 1780
        
       
      
      The letter with which you have honored me of 21 May is very precious, for it has given me the opportunity, which I long desired, of entering into direct correspondence with you.
      It was only by chance and through public channels that I learned of your fortunate return from America, for which I congratulate you and would have done so sooner had I known that you were at Paris. I was quite mortified when I went to Passy last summer and did not find you there. Mr. Brown of Charleston, with whom I often had the pleasure taking very pleasant walks around Paris, told me that you also found these walks agreeable and frequently took them. If he remains at Passy please let me send him my most cordial regards.
      I thank you, sir, and Mr. Franklin for the letter attributed to Mr. Clinton. I will communicate it to the newspapers. But I cannot hide from you that in reading over this piece I concluded that it was forged and the gazetteers will see it as such without my telling them. It is impossible that Clinton could have written it. When an authentic piece of news does arrive, such as the lifting of the siege of Charleston, etc., I rely on your kindness, and that of Mr. Franklin, to send it to me first. It is not only for the newspapers that I make this request, for I always begin by making use of such news in the manner most beneficial for America. I will be delighted, sir, to be able to serve you in return anytime and anywhere, either here or elsewhere, and will regard it as a favor if you will provide me with the opportunity.
      
       I am with very great respect, sir, your very humble and very obedient servant
       CGf. Dumas
      
     